*589The court properly determined that respondents failed to demonstrate that the 1996 A. Alpert Trust was the alter ego of Abraham Alpert. There is no showing that Alpert dominated and controlled the trust or acted to perpetrate a fraud or injustice. Accordingly, the trust is not subject to the arbitration provision to which Alpert was bound (see TNS Holdings v MKI Sec. Corp., 92 NY2d 335, 339-340 [1998]). Contrary to respondents’ contention, the evidence does not raise a “substantial question” requiring a hearing on the issue of arbitrability (CPLR 7503 [a]).
Given the foregoing, we need not decide whether respondents’ claims are barred by the six-year statute of limitations governing breach of contract claims, or whether they are revived by the relation-back doctrine.
We have considered respondents’ remaining contentions and find them unavailing. Concur — Tom, J.P, Andrias, Sweeny, Moskowitz and Renwick, JJ.